                      UNITED STATES DISTRICT COURT


                     SOUTHERN DISTRICT OF GEORGIA


                            SAVANNAH DIVISION                        CI
                                                                 r   AH Di\^


UNITED STATES OF AMERICA,

               Plaintiff,
                                                                     UF QA.
V.                                  4:19MJ54


HUNTER B. ARNOLD,

               Defendant.



                               ORDER


     This case is before the Court for a preliminary hearing

pursuant to Rule 32.1, Fed. R. Crira. P., to determine whether

there is probable cause to hold the defendant for a revocation

hearing.   Based on the evidence presented at the hearing, the Court

finds that there is no probable cause to believe that the defendant

has violated conditions of his supervised release and, therefore,

that he should not be held for a revocation hearing before the Court

holding jurisdiction over this matter.

     Based on the evidence presented at the hearing, the Court finds

that the supervised releases shall be released from federal custody

immediately.    IT IS HEREBY ORDERED that the defendant be released

from federal custody immediately.



     SO ORDERED thi         by of June, 2019.



                                 JRISTOPHER l. ray
                               UNITED STATES MAGISTRATE JpDGE
                               SOUTHERN DISTRICT OF GEORGIA
